This defendant, age sixteen, pleaded guilty to an information charging him with the crime of taking a motor vehicle without the owner's permission, § 14-229 of the General Statutes, which provides for a maximum fine of $1000, one year in jail, or both. He was sentenced to an indeterminate term to the reformatory at Cheshire, which sentence amounts to a term of not more than two years nor less than nine months for good behavior.
This defendant has a most extensive record for antisocial behavior dating back to April, 1957. Without enumerating the record in detail, it clearly indicates a boy most difficult to handle, complicated by an aggressive sex problem. John P. Atchley, psychiatrist, states that defendant is completely out of *Page 486 
hand and should receive strong supervision. He felt this boy is potentially dangerous to society. The record reveals that while at Cheshire he was placed on report at least eight times, one of which was for setting a fire at his place of work.
   This board rules that the sentence imposed was fair and must stand.
BOGDANSKI, MEYERS and PALMER, JS., participated in this decision.